



COURT OF APPEAL FOR ONTARIO

CITATION:  Coburn (Re), 2014 ONCA 226

DATE: 20140325

DOCKET: C57532

Doherty, Laskin and Feldman JJ.A.

IN THE MATTER OF:  LILLIAN
    COBURN

AN APPEAL UNDER PART
    XX.1 OF THE
CODE

Howard L. Krongold, as
amicus curiae

Michael Perlin, for the Crown

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Heard:  March 21, 2014

On appeal against the disposition order of the Ontario Review
    Board, dated July 4, 2013, reasons released on July 19, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We cannot interfere with this disposition.  The Boards reasons justify
    the disposition and are supported by the medical evidence.

[2]

It seems to us that a conditional discharge is not too far in the
    distance if the Board can be satisfied that Ms. Coburn is prepared to accept
    the treatment proposed by the hospital so that the Board can rely on her
    proposed consent for treatment as a condition to her release.

[3]

The appeal is dismissed.


